OFFICE   OF THE AlTORNEY     GENERAL    OF TEXAS
                           AUSTIN




Honorable T. hi.Trlnble
Flr*t Asalotant t3tate8uperintondant
kust in, Toxarr

Dear Sir;




            In your letter of Ye
our   opinion in roapon80 to t
            *Can a county bo
       oounty 8upwlatonbent
       der that he say
       lnterert of the                         r   his   emttlty?”

                                              ltttmtut
                                                     taka            tbr
o f?lo isl
         oath    a n                                  Art1010 ede9,
Revlmed Olvil t3t                              08 are prworlbed
                                                Othw 0pe0m6    dut-
                                         r ltatutQa.          Ther e
                                                                   1 sne
                                         sounty board or tru*teae
                                        or in the Tortn or gltlag




WLtdb